GONZALEZ, Justice,
dissenting.
I respectfully dissent. I do not agree with the majority that the missing elements on the pleading to waive jurisdiction can be supplied by another pleading. I would sustain appellant’s first ground of error and reverse and remand the case for a new trial.
This is an appeal in a juvenile case in which the juvenile court waived its jurisdiction over B.V., and transferred his case to the district court for criminal proceedings. The main issue is whether the petition to transfer was defective because it failed to comply with the mandatory provisions of § 53.04(d) Tex.Fam.Code (Supp.1981).
The State initiated a juvenile delinquent proceeding against B.V. and requested that he be adjudicated as being a child engaged in delinquent conduct. Contemporaneously, the State also filed a petition which requested that the juvenile court waive its jurisdiction and transfer appellant to dis*337trict court to stand trial as an adult. As is readily apparent, these pleadings are inconsistent. The first one would afford the young man the special treatment of our juvenile justice system and the other one would treat him as an adult. Therefore, the pleadings are diametrically opposed to one another and in my opinion they must stand or fall on their own merits. They were not even incorporated by reference and I doubt that they could have been.
Section 53.04 of the Tex.Fam.Code (Supp.1981) in pertinent part reads as follows:
(a) ... a petition for an adjudication or transfer hearing (emphasis added) . ..
(d) The petition must state:
(1) with reasonable particularity the time, place, and manner of the acts alleged and the penal law or standard of conduct allegedly violated by the acts;
It is undisputed that the State’s motion requesting the juvenile court to waive its jurisdiction and to transfer the case to district court did not contain allegations “with reasonable particularity the time, place, and manner of the acts alleged and the penal law or standard of conduct allegedly violated by the acts.”
By special exception and motion to dismiss the transfer petition, appellant called this fact to the court’s attention. Therefore, the State had ample opportunity to correct their error and they chose not to. They argued that their petition complied with the Code. The trial court overruled the special exception and denied appellant’s motion to dismiss. This action by the court is the basis of appellant’s first point of error.
Our Supreme Court has stated that the petition and notice requirements of sections 53.04, 54.05, 53.06 and 53.07 must be complied with.
“Compliance with section 54.02(b) and the Code sections to which it refers is mandatory and prerequisite to the juvenile court jurisdiction to consider waiver of jurisdiction and discretionary transfer to criminal court.” In the Matter of W.L.C., 562 S.W.2d 454, 455 (Tex.1978).
Our case is also similar to the facts in In the Matter of H_ S_ Jr., 564 S.W.2d 446 (Tex.Civ.App.—Amarillo 1978, no writ). In this case the county attorney filed a petition against a minor seeking an adjudication of delinquency. After a hearing, the trial court found that the minor had engaged in delinquent conduct and entered an order committing him to the custody of the youth council. The minor appealed alleging that the State’s petition was fatally defective for failure to state the place where the delinquent conduct occurred. The court found that the petition was fatally defective and reversed the case. See also In the Matter of W.H.C., III, 580 S.W.2d 606 (Tex.Civ.App.—Amarillo 1979, no writ) for a similar problem with similar (reversal) results.
The majority in relying in part on In Re Gault, 387 U.S. 1, 87 S.Ct. 1428, 18 L.Ed.1d 527 (1967), misses the point. The issue is not notice and due process but strict compliance with the pertinent Code provisions as mandated by the Supreme Court in In the Matter of W.L.C., supra. By putting its stamp of approval on substantial compliance (rather than strict compliance) with the statutory requirements in question, the majority has opened the door to the gradual erosion of these salutory provisions of the Code.
Also, there is a danger that the majority’s opinion will cause unnecessary confusion in these type of cases by stating “nor does the appellant demonstrate that the error, if any, caused or probably caused the rendition of an im-proper judgment, Rule 434, T.R.C.P.” What does this mean? Must all alleged errors in these proceedings, be judged by this standard?
For these reasons, I disagree with the majority’s opinion and I would reverse and remand the case to the juvenile court.